Case 1:19-cv-11454-AT Document 29 Filed 10/02/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES SED
JENNIFER BECKER-RAYNOR, DOC #
DATE FILED: _ 10/2/2020
Plaintiff,
-against- 19 Civ. 11454 (AT)
LONG ISLAND RAILROAD COMPANY, ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

On August 19, 2020, the Court ordered the parties to submit a joint letter by September 18,
2020, indicating whether they consent to a bench trial before a magistrate judge. ECF No. 28. That

submission is now overdue. Accordingly, it is hereby ORDERED that the parties shall submit their
joint letter by October 9, 2020.

SO ORDERED.

Dated: October 2, 2020
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
